Citation Nr: 1317369	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  05-32 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had service in the Army National Guard and had active duty for training from February 1990 to June 1990.  The Veteran had active military service from September 1990 to July 1991, with service in Southwest Asia from October 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 

This case was previously before the Board, most recently in November 2012, at which time the issues currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND following the ORDER section of this decision.  


FINDING OF FACT

CFS has not been present during the pendency of this claim.


CONCLUSION OF LAW

CFS was not incurred in or aggravated by active service, and its incurrence or aggravation during active service may not be presumed. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed letters in June 2002, October 2005, March 2006, January 2010, and July 2011advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2006 letter provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75, 699-75, 672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

A review of the Veteran's STRs is negative for treatment for or a diagnosis of CFS while the Veteran was in active service.  Additionally, there is no evidence of record in the STRs showing that the Veteran was treated for undiagnosed symptoms that could be associated with a diagnosis of CFS while he was in active service.  In June 1991, the Veteran was afforded a separation examination.  A review of the examination report is negative for any indication that the Veteran reported symptoms that could be attributed to a diagnosis of CFS at the time of his separation from active service.  Additionally, all of the Veteran's body systems were noted to be clinically normal upon examination at the time of his separation.  

A review of the post-service medical evidence shows that the Veteran began seeking treatment for various complaints at the VA Medical Center as early as December 1992, at which time he was hospitalized for treatment.  At that time, the Veteran made complaints of being tired and weak all the time.  The Veteran was diagnosed with persistent headaches (possible migraines), depression, and weight loss with occasional abdominal pain and nausea during his hospital stay.  The Veteran continued to seek treatment at the VA Medical Center following his hospital stay and was diagnosed with Desert Storm Syndrome in February 1993.  The Veteran was also seen for mental health treatment and treatment for migraine headaches.  During the course of his mental health treatment, the Veteran reported that he had significant sleep impairment which caused him to be tired as a result of his mental health symptoms and night sweats.  The Veteran also reported symptoms of fatigue and weakness during the course of his treatment for his various complaints related to his diagnosis of Desert Storm Syndrome.  The Veteran has not received treatment for or a diagnosis of CFS.   

In June 1993, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported that he experienced fatigue as a result of an inability to sleep.  He reported that he was unable to sleep as a result of his headaches and muscle pain.  In a July 1997 mental health treatment note, the Veteran reported experiencing frequent insomnia.  

In an April 1998 letter, the Veteran's private physician, Dr. M.T., reported that the Veteran had Gulf War syndrome with particularly bad headaches and joint aches.  

The Board notes that medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  In this case, Dr. M.T. relied on the Veteran's statements to make her diagnosis and she did not have access to the Veteran's other medical records showing that his various complaints were related to other diagnosed disabilities.  As this diagnosis was primarily based on the history as provided by the Veteran, it is of little probative value.  

In a June 1999 treatment note, it was indicated that the Veteran's fatigue causing sleep impairment was related to his habitual substance abuse.  In a June 2002 mental health treatment note, it was indicated that the Veteran's psychiatric symptoms included insomnia and the Veteran was prescribed sleep aid medication.  Since that time, the Veteran's sleep impairment has been linked to his mental health diagnoses, to include PTSD and depression.  There is no treatment for or a diagnosis specifically of CFS.

In February 2007, the Veteran was afforded a VA psychiatric examination, at which time he reported that he had rather significant sleep impairment as a result of his PTSD that resulted in him feeling fatigued and tired throughout the day.  

In February 2013, the Veteran was afforded a CFS VA examination.  At that time, the examiner conducted a thorough review of the record and an examination of the Veteran and found that the Veteran did not meet the criteria for a diagnosis of CFS.  The examiner also found that the Veteran did not have an undiagnosed illness other than CFS that was related to his active service.  In this regard, the examiner noted that all of the Veteran's symptoms that could be related to CFS were well documented to be due to several other service-connected and nonservice-connected disabilities to include PTSD, sleep apnea, costochondritis, bilateral shoulder tendonitis and bursitis, migraine headaches, sinusitis, spinal disc issues and arthritis, kidney stone problems, diabetic peripheral neuropathy, and lower extremity radiculopathy.  The examiner noted that CFS was a diagnosis of exclusion and the issue at hand was that the Veteran had many different conditions which caused his reported symptoms.  The examiner noted that the treatment notes of record confirmed that for each symptom of CFS there was a non CFS condition involved.  The examiner further noted that the April 1998 letter from the Veteran's private physician, Dr. M.T., in which she reported that the Veteran's symptoms were attributable to Gulf War syndrome, was speculative in nature as she did not have access to the Veteran's claims file and numerous treatment records showing that the symptoms she attributed to the diagnosis were due to the other conditions listed above.   

In sum, the Board finds that there is no medical evidence indicating that the Veteran has been diagnosed with CFS.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether the Veteran has a medical diagnosis of CFS falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran is not competent in this regard.       

As set forth above, the medical evidence demonstrates that the Veteran has not had CFS at any time during the pendency of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for CFS is not warranted.


ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a sleep disorder is decided. 

A review of the record shows that the Veteran has been diagnosed with sleep apnea.  In April 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had a sleep disorder that had its onset in 1991.  He reported that he was only able to get two hours of consecutive sleep per night.  He reported that he had undergone a sleep study and was diagnosed with sleep apnea.  He reported that he experienced fatigue and intermittent daytime sleepiness.  Based on the history provided by the Veteran, a review of the record, and an examination of the Veteran, the examiner diagnosed obstructive sleep apnea.  

The examiner opined that sleep apnea was less likely as not caused by or a result of the Veteran's active service.  In this regard, the examiner noted that the Veteran provided a negative response to the question of whether he experienced frequent trouble sleeping at the time of his June 1991 separation examination and there was no documentation of snoring or daytime sleepiness while the Veteran was in active service.  The examiner further noted that while the Veteran was seen for complaints of insomnia and fatigue as early as July 1993, these complaints were most likely related to the Veteran's PTSD.  The examiner noted that the Veteran was diagnosed with sleep apnea by an April 2009 sleep study, but that this was a separate diagnosis from his PTSD.  Finally, the examiner noted that the Veteran did not begin to show symptoms of sleep apnea until 2004, more than 10 years following his separation from active service. 

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

While the examiner provided an opinion that the Veteran's sleep apnea was not related to his active service, the examiner did not provide an opinion as to whether the Veteran's service-connected PTSD caused or chronically worsened the Veteran's sleep apnea.  

Therefore, the Veteran should be afforded a new VA examination to determine whether the Veteran has a sleep disorder that was caused or chronically worsened by his service-connected PTSD.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159 (2012).

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran and her representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that addresses service connection on a secondary basis, see 38 C.F.R. § 3.310 (2006).

2. Undertake appropriate development to obtain any outstanding, pertinent medical records.  

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present sleep disorder, to specifically include sleep apnea.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based upon the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present sleep disorder, to specifically include sleep apnea, as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active service or was caused or chronically worsened by his service-connected PTSD. 

The supporting rationale for all opinions expressed must be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


